Exhibit 3.2 ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Certificate of Amendment (PURSUANT TO NRS 78.) USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 - After Issuance of Stock) 1. Name of corporation: Global Pari-Mutuel Services, Inc. 2. The articles have been amended as follows: (provide article numbers, if available) The first paragraph of Article Three of the Amended and Restated Articles of Incorporation of Global Pari-Mutuel Services, Inc. is amended and restated as follows: “ARTICLE 3 The total number of shares of all classes of stock which the Corporation shall have authority to issue is 400,000,000, of which 5,000,000 shares shall be shares of Preferred Stock (hereinafter referred to as the “Preferred Stock”), par value of $0.001 per share, and 395,000,000 shares shall be shares of Common Stock (hereinafter referred to as the “Common Stock”), par value of $0.001 per share.” 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise a least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation* have voted in favor of the amendment is: 13,969,266 of 25,243,518 shares outstanding 4. Effective date of filing: (optional) (must not be later than 90 days after the certificate is filed) 5. Signature: (required) x/s/ R. Jarrett Lilien Signature of Officer *If any proposed amendment would alter or change any preference or any relative or other right given to any class or series of outstanding shares, then the amendment must be approved by the vote, in addition to the affirmative vote otherwise required, of the holders of shares representing a majority of the voting power of each class or series affected by the amendment regardless to limitations or restrictions on the voting power thereof. IMPORTANT: Failure to include any of the above information and submit with the proper fees may cause this filing to be rejected. This form must be accompanied by appropriate fees. Nevada Secretary of State Amend Profit-After Revised: 3-6-09
